Me. Justice Aldeey
delivered the opinion of the court.
This is a personal action for the performance of a contract brought in the District Court of Mayagiiez. After being summoned the defendant filed a demurrer to the complaint and a verified motion for the transfer of the case to ■the District Court of San Juan, Section 2, on the grounds that its domicile is in San Juan; that the contract sued on was made in San Juan, and that the convenience of its witnesses requires the transfer. This motion was accompanied by affidavits to the effect that the defendant had a good defense.
The plaintiffs opposed the motion for a change of venue, alleging that- the convenience of their witnesses demanded that the case should be tried in the court in which the complaint had been filed, and without considering the question of the defendant’s domicile the court overruled the motion for a change of venue on the ground of the convenience of the witnesses. From that ruling the defendant appealed.
*558This being a personal action and the defendant having shown that its domicile is in the city of San Jnan and having complied with the requirements of section 82 of the Code of Civil Procedure by filing a motion for a change of venue, accompanied by an affidavit of merits at the time of answering or demurring to the complaint, the lower court should have granted the change of venue, for the motion could not be opposed by the plaintiffs on the ground of the convenience of their witnesses because the complaint had not been answered and this plea was premature. Sánchez v. Atlas Commercial Company, ante, p. 57; Carlo v. Central Bayaney, ante p. 278.
The order appealed from must be

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.